In a letter dated July 6, 2004, to the Clerk of the Appellate Courts, respondent, Lee Russell Stanford, Jr., of Salina, Kansas, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered his license a complaint had been docketed against him and was being investigated by the Disciplinary Administrator s office. The complaint contained allegations that the respondent, in his capacity as the executor of an estate, paid himself attorney fees and a partial payment of his share of the estate without an order from the court.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Lee Russell Stanford, Jr., be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Lee Russell Stanford, Jr., from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
Dated this 15th day of July, 2004.